Citation Nr: 1742037	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-43 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include lost range of motion and severe pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1986 to August 1991. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a right shoulder disability. Unfortunately, this claim requires additional development.

The Veteran has not been afforded a VA examination for his claimed right shoulder condition. VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for purposes of requesting an examination. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. 

In this case, the Veteran's VA treatment records dated in August 2015 note that the Veteran reported ongoing pain in the right shoulder, which he separated while in the Marines. Service treatment records (STRs) dated in July 1987 show the Veteran complained of shoulder pain after injuring his shoulder while playing football. It was noted that the Veteran complained of pain, swelling, and stiffness. It was further noted that the right shoulder was tender and swollen over the AC joint/distal clavicle. Right shoulder separation was noted and the Veteran was given a sling and prescribed Motrin. 

Therefore, in accordance with McLendon, the Board must remand the claim to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's right shoulder condition. Given that the Veteran has shown signs or symptoms of a right shoulder disability, his STRs show he sought treatment for his right shoulder, and he reports ongoing right shoulder pain, the Board finds the threshold requirements discussed in McLendon are met, warranting an examination in accordance with the duty to assist.

In addition, there appear to be pertinent outstanding VA treatment records. In the statement of the case (SOC) issued in May 2016, the RO referred to VA treatment records from December 2015. However, these records have not been associated with the claims file. The most recent VA treatment records associated with the Veteran's claims file are dated in August 2015. Therefore, VA treatment records from August 2015 to the present should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file VA treatment records from August 2015 to the present.

2. After completing step 1, schedule the Veteran for a VA examination to determine whether he has a current right shoulder disability, and if so, its nature and etiology. The entire claims file must be made available to the examiner.

The examiner must first determine whether the Veteran has a current chronic right shoulder disability.

If the examiner determines the Veteran has a current chronic right shoulder disability, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's shoulder condition was incurred in or related to service, to include an injury incurred in July 1987.

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding his in-service injury are credible.

The examiner must describe all findings in detail. Explanatory rationale must be provided for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.

3. After completing the above actions and any other development as may be indicated, readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



